OPINION. Muedock, Judge: The two questions only require decision. One is whether the $240 paid by Tony to Clara in 1947 is to be considered as received from Tony for the 1947 support of the dependents. It was paid pursuant to Court order for arrearages due for 1946 and “represented support payments which had accrued in 1946.” Only $576 of his 1947 payments represented “current payments in the year 1947.” The $240 was not for the support of the hoys for 1947 but was to reimburse Clara for amounts she had had to pay for their 1946 support. It should not, under the circumstances, be considered in determining whether Tony or Clara paid over half of the support of the boys “for the calendar year” 1947. The other question is whether amounts which Clara had to pay others solely for caring for the children while she was working to earn money for their support should be considered a part of the cost of their support. Any reasonable amount paid others for actually caring for children as an aid to the parent is a part of the cost of their support. The employment of others to aid in caring for children must be left to the discretion of the parent and can not be questioned in a case like this unless, perhaps, where some gross abuse of that discretion appears. Here Clara was well within her rights. Decision will be entered, under Bule 50.